DETAILED ACTION
	This is the final office action on the merits for application 17/153,887, filed 1/21/2021, which is a divisional application of 16/217,001, filed 12/11/2018, which claims priority to provisional application 62/708,566, filed 12/14/2017.
	Claims 1-8, 11-19 are pending in the application. Claims 8 and 11-12 are withdrawn. Claims 1-7 and 13-19 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that Examiner Wishes to make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following reference: 
Liu, et al., ACS Applied Materials and Interfaces, 2016, 8, 23668-23675
Although these references are not explicitly applied in the prior art rejections herein, it is provided to the Applicant in the interest of compact prosecution.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “polyvinylidene fluoride-co-hexafluoropropyle.” It is the Examiner’s position that this limitation should recite “polyvinylidene fluoride-co-hexafluoropropylene.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the thickness of the UV-curable and printable solid electrolyte precursor material is approximately 400 microns or less.” This limitation is considered to introduce new matter into the claims, because the instant specification does not provide support for the precursor having this thickness, merely the cured electrolyte having this thickness (see, e.g. paragraph [0030] of the instant specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (Journal of Materials Chemistry A, 2014, 2, 10854-10861), in view of West, et al. (U.S. Patent Application Publication 2004/0248014 A1) and Ha, et al. (Energy and Environmental Science, 2012, 5, 6491-6499).
In reference to Claim 1, Kim teaches a separator-free lithium ion battery, comprising a LiCoO2 cathode with a PVDdF binder and Super-P, a solid electrolyte (described below), and a Li4Ti5O12 anode with a PVDdF binder and Super-P (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The cathode comprises lithium cobalt oxide (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The anode of Kim is not any of the materials recited in Claim 1. Instead, he teaches that the anode is Li4Ti5O12.
To solve the same problem of providing a Li battery with a polymer gel electrolyte, West teaches that anode materials suitable for this type of battery include Li4Ti5O12 (as in Kim) and graphite (paragraph [0069]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used graphite as the anode material of Kim, based on the teachings of West.
Using graphite as the anode material of Kim teaches the limitations of Claim 1, wherein the anode is graphite.
The solid electrolyte is made from a precursor described as (ETPTA/PCE = 15/85 w/w)/Al2O3 = 34/66 w/w, wherein the concentration of HMPP was fixed at 1.0 wt% of ETPTA (Experimental section, paragraph 1, column 2, page 10855).
The electrolyte is positioned between the cathode and the anode without a separator (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The electrolyte precursor comprises a lithium salt (LiTFSI) dissolved in an organic solvent, succinonitrile, which is part of the PCE (Experimental section, column 2, page 10855). 
The electrolyte precursor comprises a UV curable monomer, ETPTA, in an amount from approximately 4 weight percent to approximately 10 weight percent of the precursor material (i.e. 5.1 wt%) (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The electrolyte precursor comprises a UV photoinitiator, HMPP (Experimental section, column 2, page 10855).
Kim teaches that the amount of HMPP is fixed at 1.0 wt% of the UV curable monomer, ETPTA (Experimental section, column 2, page 10855).
Therefore, Kim teaches that the weight ratio of the UV-curable monomer to the UV photoinitiator is approximately 99 to 1, because 100 to 1 is “approximately 99 to 1.”
The electrolyte precursor comprises ceramic particles, Al2O3 (Experimental section, column 2, page 10855).
Kim teaches that the thickness of the cured electrolyte is 110 microns (Experimental section, column 2, page 10855).
Kim further teaches that the electrolyte precursor material, when cured, has sufficient mechanical rigidity to prevent electrical shorting between the lithium ion battery cathode and the lithium ion battery anode and has sufficient electrical conductivity to function as an electrolyte for the lithium ion battery (Kim, Abstract).
This teaches the limitations of Claim 1, wherein the thickness of the UV-curable and printable solid electrolyte precursor material is approximately 400 microns or less.
Kim does not teach that the electrolyte precursor comprises a host ion conductive polymer in an amount less than approximately 5 weight percent of the precursor material, as required by Claim 1.
To solve the same problem of providing a UV curable electrolyte comprising ETPTA, LiTFSI, HMPP, and succinonitrile, Ha teaches that crosslinked ETPTA electrolytes comprising 3.75 wt% PVdF-HFP (i.e. because the composition comprises 15/85 w/w of polymer/salt-solvent mix, and the polymer component is 75/25 ETPTA/PVdF-HFP) exhibit lower glass transition temperatures than crosslinked ETPTA electrolytes with no PVdF-HFP, which facilitates local segmental motion of the matrix (column 2, page 6495), and improves ionic transport (paragraph 2, column 2, page 6492).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included 3.75 wt% of PVdF-HFP into the precursor material of Kim, based on the teachings of Ha.
Including 3.75 wt% of PVdF-HFP into the precursor material of Kim teaches the limitations of Claim 1, wherein the precursor comprises a host ion conductive polymer in an amount less than approximately 5 weight percent of the precursor material.
It is the Examiner’s position that this solid electrolyte is “made from a UV-curable and printable solid electrolyte precursor material” because the precursor material of modified Kim has the precursor composition of Claim 1.
It is the Examiner’s position that “made from a UV printable solid electrolyte precursor material” is a product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Including 3.75 wt% of PVdF-HFP into the precursor material of Kim teaches the limitations of Claim 2, wherein the host ionic conductive polymer is polyvinylidene fluoride-co-hexafluoropropylene. 
Modified Kim further teaches the limitations of Claim 3, wherein the lithium salt is Li(CF3SO2)3N.
Modified Kim further teaches the limitations of Claim 4, wherein the lithium salt is lithium bus(trifluoromethanesulfonyl)imide (LiTFSI).
In reference to Claim 13, Kim teaches a lithium ion battery, comprising a LiCoO2 cathode with a PVDdF binder and Super-P, a solid electrolyte (described below), and a Li4Ti5O12 anode with a PVDdF binder and Super-P (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The cathode comprises lithium cobalt oxide (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The cathode comprises lithium cobalt oxide (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The anode of Kim is not any of the materials recited in Claim 1. Instead, he teaches that the anode is Li4Ti5O12.
To solve the same problem of providing a Li battery with a polymer gel electrolyte, West teaches that anode materials suitable for this type of battery include Li4Ti5O12 (as in Kim) and graphite (paragraph [0069]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used graphite as the anode material of Kim, based on the teachings of West.
Using graphite as the anode material of Kim teaches the limitations of Claim 13, wherein the anode is graphite.
The solid electrolyte is made from a precursor described as (ETPTA/PCE = 15/85 w/w)/Al2O3 = 34/66 w/w, wherein the concentration of HMPP was fixed at 1.0 wt% of ETPTA (Experimental section, paragraph 1, column 2, page 10855).
The electrolyte is positioned between the cathode and the anode and filling an entire space between the anode and the cathode (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The electrolyte precursor comprises a lithium salt (LiTFSI) dissolved in an organic solvent, succinonitrile, which is part of the PCE (Experimental section, column 2, page 10855). 
The electrolyte precursor comprises a UV curable monomer, ETPTA, in an amount from approximately 4 weight percent to approximately 10 weight percent of the precursor material (i.e. 5.1 wt%) (last sentence, column 2, page 10856, through the first two lines of column 1, page 10857).
The electrolyte precursor comprises a UV photoinitiator, HMPP (Experimental section, column 2, page 10855).
Kim teaches that the amount of HMPP is fixed at 1.0 wt% of the UV curable monomer, ETPTA (Experimental section, column 2, page 10855).
Therefore, Kim teaches that the weight ratio of the UV-curable monomer to the UV photoinitiator is approximately 99 to 1, because 100 to 1 is “approximately 99 to 1.”
The electrolyte precursor comprises ceramic particles, Al2O3 (Experimental section, column 2, page 10855).
Kim teaches that the thickness of the cured electrolyte is 110 microns (Experimental section, column 2, page 10855).
Kim further teaches that the electrolyte precursor material, when cured, has sufficient mechanical rigidity to prevent electrical shorting between the lithium ion battery cathode and the lithium ion battery anode and has sufficient electrical conductivity to function as an electrolyte for the lithium ion battery (Kim, Abstract).
This teaches the limitations of Claim 13, wherein the thickness of the UV-curable and printable solid electrolyte precursor material is approximately 400 microns or less.
Kim does not teach that the electrolyte precursor comprises a host ion conductive polymer in an amount less than approximately 5 weight percent of the precursor material, as required by Claim 13.
To solve the same problem of providing a UV curable electrolyte comprising ETPTA, LiTFSI, HMPP, and succinonitrile, Ha teaches that crosslinked ETPTA electrolytes comprising 3.75 wt% PVdF-HFP (i.e. because the composition comprises 15/85 w/w of polymer/salt-solvent mix, and the polymer component is 75/25 ETPTA/PVdF-HFP) exhibit lower glass transition temperatures than crosslinked ETPTA electrolytes with no PVdF-HFP, which facilitates local segmental motion of the matrix (column 2, page 6495), and improves ionic transport (paragraph 2, column 2, page 6492).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included 3.75 wt% of PVdF-HFP into the precursor material of Kim, based on the teachings of Ha.
Including 3.75 wt% of PVdF-HFP into the precursor material of Kim teaches the limitations of Claim 13, wherein the precursor comprises a host ion conductive polymer in an amount less than approximately 5 weight percent of the precursor material.
It is the Examiner’s position that “made from a UV printable…material being printed on at least one of the cathode or the anode” are product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. 
Including 3.75 wt% of PVdF-HFP into the precursor material of Kim teaches the limitations of Claim 14, wherein the host ionic conductive polymer is polyvinylidene fluoride-co-hexafluoropropylene. 
Modified Kim further teaches the limitations of Claim 15, wherein the lithium salt is Li(CF3SO2)3N.
Modified Kim further teaches the limitations of Claim 16, wherein the lithium salt is lithium bus(trifluoromethanesulfonyl)imide (LiTFSI).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (Journal of Materials Chemistry A, 2014, 2, 10854-10861) in view of West, et al. (U.S. Patent Application Publication 2004/0248014 A1) and Ha, et al. (Energy and Environmental Science, 2012, 5, 6491-6499), and further in view of Chen-Yang, et al. (U.S. Patent Application Publication 2002/0185627 A1).
In reference to Claims 5 and 17, modified Kim does not teach that the ceramic is present in an amount of “approximately 2-6 wt%” in the precursor solution.
To solve the same problem of providing polymeric Al2O-3-containing electrolytes for lithium batteries, Chen-Yang teaches a polymeric electrolyte composition comprising 2-3 wt% Al2O-3 (paragraph [0016]). Chen-Yang further teaches that incorporating less than 1 wt% of Al2O-3 into the electrolyte results in inadequate conductivity enhancement, and incorporating more than 5 wt% of Al2O-3 into the electrolyte results in formation of Al2O-3 aggregates, which results in a reduction of conductivity.
Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using 2-3 wt% of alumina (Al2O3) particles in the gel precursor of modified Kim, as taught by Chen-Yang, because Chen-Yang teaches that an electrolyte composition comprising this amount of alumina particles results in an effective electrolyte.
 Incorporating 2-3 wt% of alumina particles in the gel precursor of modified Kim, as taught by Chen-Yang, teaches the limitations of Claims 5 and 17, wherein the ceramic particles are present in an amount from 2-6 wt% of the precursor solution. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (Journal of Materials Chemistry A, 2014, 2, 10854-10861) in view of West, et al. (U.S. Patent Application Publication 2004/0248014 A1) and Ha, et al. (Energy and Environmental Science, 2012, 5, 6491-6499), and further in view of Choi, et al. (U.S. Patent Application Publication 2016/0336619 A1).
In reference to Claims 6 and 18, modified Kim does not teach that the solvent is any of the solvents recited in Claims 6 or 18.
Instead, Kim teaches that solvent is succinonitrile (Kim, Experimental section, column 2, page 10855).
To solve the same problem of providing a UV-crosslinked electrolyte for a lithium ion battery, Choi teaches that succinonitrile (as in Kim), ethylene carbonate, and dimethyl carbonate are all suitable solvents for use as a solvent for a polymer electrolyte in a lithium ion battery (Choi, paragraph [0106]).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used ethylene carbonate or dimethyl carbonate in place of the succinonitrile of the electrolyte of Kim, as taught by Choi.
Using ethylene carbonate or dimethyl carbonate in place of the succinonitrile of the electrolyte of Kim, as taught by Choi, teaches the limitations of Claims 6 and 18, wherein the solvent is ethylene carbonate or dimethyl carbonate.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (Journal of Materials Chemistry A, 2014, 2, 10854-10861) in view of West, et al. (U.S. Patent Application Publication 2004/0248014 A1) and Ha, et al. (Energy and Environmental Science, 2012, 5, 6491-6499), and further in view of Ahn, et al. (U.S. Patent Application Publication 2016/0028111 A1).
In reference to Claims 7 and 19, modified Kim does not teach that the UV-curable monomer is any of the monomers recited in Claims 7 or 19.
Instead, Kim teaches that the UV curable monomer is ETPTA (Kim, Experimental section, column 2, page 10855).
To solve the same problem of providing a UV-crosslinked electrolyte for a lithium ion battery, Ahn teaches that ETPTA (as in Kim) and trimethylolpropane triacrylate are both UV crosslinkable monomers suitable for use in a UV-crosslinkable electrolyte for a lithium ion battery (paragraph [0034]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used trimethylolpropane triacrylate in place of the ETPTA of the electrolyte of Kim, as taught by Ahn.
Using trimethylolpropane triacrylate in place of the ETPTA of the electrolyte of Kim, as taught by Ahn, teaches the limitations of Claims 7 and 19, wherein the UV-curable monomer is trimethylolpropane triacrylate.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721